In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐2740 
UNITED STATES OF AMERICA,                                    
                                                                Plaintiff‐Appellee, 

                                                    v. 

HAROLD LACY, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                   No. 14‐cr‐20073 — Colin S. Bruce, Judge. 
                                  ____________________ 

    ARGUED JANUARY 12, 2016 — DECIDED FEBRUARY 17, 2016 
                 ____________________ 

   Before  BAUER  and  HAMILTON,  Circuit  Judges,  and 
PETERSON, District Judge. 
   PETERSON, District Judge. Harold Lacy pleaded guilty to a 
federal charge of  heroin distribution. The district court  sen‐
tenced  Lacy  to  168  months  of  incarceration,  consecutive  to 
any  sentence  he  might  receive  on  state‐court  charges  that 

                                                 
       Of the Western District of Wisconsin, sitting by designation. 
2                                                         No. 15‐2740 

were pending at the time of his federal sentencing. Lacy ul‐
timately  received  a  lengthy  sentence  on  the  state  charges, 
and he now appeals the federal court’s imposition of a con‐
secutive sentence as an abuse of discretion. But Lacy waived 
his  right  to  appeal  any  aspect  of  his  sentence,  and  thus  we 
must  dismiss  Lacy’s  appeal,  despite  our  reservations  about 
the  way  in  which  the  consecutive  sentence  was  imposed 
here. 
                         BACKGROUND 
     Lacy was indicted on one count of distribution of heroin, 
in  violation  of  21  U.S.C.  §  841(a).  Because  of  his  prior  drug 
convictions, Lacy faced a maximum term of incarceration of 
30 years. On March 20, 2015, Lacy entered into a written plea 
agreement, in which he agreed to plead guilty and waive his 
appeal  rights, subject  to  limited  exceptions. For its  part, the 
government  agreed  to:  (1)  allow  Lacy  to  cooperate  and,  if 
appropriate,  recommend  a  reduction  for  substantial  assis‐
tance under U.S.S.G. § 5K1.1; and (2) recommend a sentence 
at  the  low  end  of  the  advisory  guideline  range.  During  the 
colloquy at his plea hearing, Lacy acknowledged that he un‐
derstood his appeal rights and that he agreed to waive them 
as part of the negotiations to receive the benefit of the gov‐
ernment’s promises. 
     At sentencing, the government made good on its promis‐
es, recommending that Lacy receive a sentence at the bottom 
of  the  guideline  range  and  moving  for  a  10  percent  down‐
ward  departure  for  Lacy’s  substantial  assistance.  Thus,  as 
expected, the government recommended that Lacy receive a 
sentence of 168 months. 
No. 15‐2740                                                         3 

    But  the  sentencing  hearing  included  a  surprise:  at  the 
close  of  its  presentation,  the  government  asked  that  Lacy’s 
federal  sentence  run  consecutive  to  any  sentence  that  he 
would  receive  for  then‐pending  state‐court  charges.  The 
prosecutor made the request “as a courtesy” to the prosecu‐
tor of the state charges:  
       The only additional thing I was going to add is 
       the  State’s Attorney—there’s  a  pending  case  in 
       Macon  County  right  now,  and  the  State’s  At‐
       torney has asked us to ask you to run the sen‐
       tences consecutive. Now, as a matter of policy, I 
       generally don’t ask that. I typically ask the last 
       judge  in time to do  so; however, as a courtesy 
       to  a  fellow  prosecutor,  I’m  relaying  their  re‐
       quest to you. That was the only thing I wanted 
       to add to this. 
Dkt.  17,  at  52.  The  district  court  adopted  the  government’s 
recommendations  and  sentenced  Lacy  to  168  months,  to  be 
served  consecutive  to  any  state  sentence  imposed  in  three 
state‐court  cases.  Lacy’s  trial  counsel  made  a  record  of  his 
objection to the imposition of a consecutive sentence without 
specifying the grounds for his objection. 
    Lacy eventually pleaded guilty to one of the state charg‐
es, for which he received a sentence including a 20‐year term 
of  incarceration.  The  other  state  charges  were  dismissed. 
Lacy now appeals the federal court’s imposition of a consec‐
utive sentence. 
                            ANALYSIS 
   A  criminal  defendant  may  waive  his  right  to  appeal  as 
part  of  a  plea  agreement,  provided  that  the  waiver  is  clear 
4                                                             No. 15‐2740 

and unambiguous. United States v. Hallahan, 756 F.3d 962, 971 
(7th  Cir.),  cert.  denied,  135  S.  Ct.  498  (2014)  (citing  cases).  A 
knowing  and  voluntary  appeal  waiver  is  enforceable  and 
bars appellate review. United States v. Jones, 381 F.3d 615, 619 
(7th  Cir.  2004).  Lacy  does  not  contend  that  his  waiver  was 
not  knowing  and  voluntary;  indeed,  such  an  argument 
would be futile in light of the thorough colloquy the magis‐
trate judge conducted at the change of plea hearing. 
    Lacy’s principal argument is that the plea agreement does 
not  specifically  address  the  concurrent/consecutive  issue, 
and thus the waiver does not foreclose his appeal of the con‐
secutive  aspect  of  his  sentence.  As  a  general  rule,  ordinary 
contract  law  principles  govern  plea  agreements,  Hurlow  v. 
United  States,  726  F.3d  958,  964  (7th  Cir.  2013),  and  we  will 
“interpret  the  terms  of  the  agreement  according  to  the  par‐
ties’ reasonable expectations and construe any ambiguities in 
the light most favorable to [the defendant].” United States v. 
Quintero, 618 F.3d 746, 751 (7th Cir. 2010) (citation and inter‐
nal quotation marks omitted). 
   Lacy’s problem is that his appeal waiver is unambiguous 
and  very  broad.  Lacy’s  appeal  waiver  provides,  in  relevant 
part: 
        [T]he  defendant  knowingly  and  voluntarily 
        waives the right to appeal any and all issues re‐
        lating  to  this  plea  agreement  and  conviction 
        and to the sentence, including any fine or resti‐
        tution,  within  the  maximum  provided  in  the 
        statutes  of  conviction,  and  the  manner  in 
        which the sentence, including any fine or resti‐
        tution,  was  determined,  on  any  ground  what‐
        ever,  in exchange for the concessions made by 
No. 15‐2740                                                         5 

       the United States in this plea agreement, unless 
       otherwise stated in this paragraph. The waiver 
       in  this paragraph does not apply to a claim of 
       involuntariness  or  ineffective  assistance  of 
       counsel. 
Dkt. 16‐2, at 22. By its terms, the appeal waiver applies to any 
and  all  issues  relating  to  Lacy’s  sentence  or  the  manner  in 
which it was determined, so long as the sentence fell within 
the prescribed statutory maximum. 
    The waiver’s broad sweep includes the substantive issue 
that  Lacy  raises  here:  whether  the  district  court  abused  its 
discretion in imposing a consecutive sentence. The sentence 
Lacy  received  falls  plainly  within  the  statutory  maximum, 
which  would  have  been  30  years  in  light  of  Lacy’s  criminal 
history.  Lacy’s  argument  runs  head‐on  into  our  decision  in 
United States v. Aslan, 644 F.3d 526, 534 (7th Cir. 2011), where 
we  held  that  the  decision  to  impose  a  consecutive  sentence 
falls  easily  within  the  scope  of  a  similarly  worded  appeal 
waiver.  We  have  recognized  several  due  process  limitations 
on appeal waivers, United States v. Adkins, 743 F.3d 176, 192–
93 (7th Cir.), cert. denied, 134 S. Ct. 2864 (2014), but Lacy does 
not invoke any of those. Because the issue Lacy raises on ap‐
peal  is  within  the  scope  of  the  waiver  he  entered,  and  be‐
cause the appeal does not raise due process concerns, appel‐
late review is barred. Id. 
   Lacy’s second argument is that the government breached 
the  plea  agreement  by  recommending  that  Lacy’s  federal 
sentence  run  consecutive  to  his  anticipated  state  sentence. 
Lacy  argues  that  the  consecutive  sentence  effectively  im‐
posed  a  408‐month  term  of  incarceration,  far  above  the  low 
6                                                        No. 15‐2740 

end of the guideline range, which was 188 months before the 
downward departure for substantial assistance. 
    Because Lacy did not raise this argument before the dis‐
trict court at sentencing, we review the matter for plain error. 
United States v. Rachuy, 743 F.3d 205, 209 (7th Cir. 2014), reh’g 
and suggestion for reh’g en banc denied, (Apr. 23, 2014), cert. de‐
nied,  135  S.  Ct.  249  (2014).  “Under  the  plain‐error  standard, 
we will reverse the district court’s sentencing determination 
only when we find: (1) an error or defect (2) that is clear or 
obvious  (3)  affecting  the  defendant’s  substantial  rights 
(4) and seriously impugning the fairness, integrity, or public 
reputation of judicial proceedings.” United States v. Goodwin, 
717 F.3d 511, 518 (7th Cir. 2013). 
   Despite Lacy’s contention to the contrary, the government 
honored  its  plea  agreement  promises.  The  government  did 
recommend a sentence at the low end of the guideline range. 
Lacy acknowledges that the plea agreement is silent with re‐
spect  to  whether  his  sentence  would  run  consecutively  or 
concurrently;  the  government  did  not  make  any  express  or 
implied  promises  regarding  this  issue.  “Although  the  gov‐
ernment must fulfill any express or implied promise made in 
exchange for a guilty plea, the parties’ rights under the plea 
agreement are limited to those matters upon which they ac‐
tually  agreed.”  Hallahan,  756  F.3d  at  974  (quoting  United 
States v. Williams, 102 F.3d 923, 927 (7th Cir. 1996)). The gov‐
ernment  did  not  breach  the  plea  agreement,  and  thus  there 
was no plain error in the district court’s sentencing Lacy un‐
der the agreement.  
    Lacy’s  third argument is that  the plea agreement is  void 
because  of  a  mutual  mistake  of  fact.  But  Lacy  has  waived 
this argument by waiting until his reply brief to raise it. See 
No. 15‐2740                                                                        7 

United States v. Matchopatow, 259 F.3d 847, 851 (7th Cir. 2001). 
Besides, Lacy’s mutual mistake argument is ill conceived be‐
cause  there  was  no  mutual  mistake  of  existing  fact.  Grun  v. 
Pneumo Abex Corp., 163 F.3d 411, 421 (7th Cir. 1998). Neither 
side knew what would happen in Lacy’s state cases. But even 
if  both  sides  were  surprised  by  the  length  of  his  state  sen‐
tence,  a  surprising,  unanticipated  future  event  does  not  es‐
tablish a mutual mistake of fact.1 
      Lacy’s appeal of his sentence is foreclosed by his waiver, 
and thus we must dismiss the appeal. Nevertheless, the con‐
secutive sentence gives us pause. Lacy’s state crime was un‐
related  to  his  federal  heroin  conviction,  so  we  would  not 
question  the  substantive  decision  to  impose  a  consecutive 
sentence.  But  the  impetus  for  the  consecutive  sentence—
extending a courtesy to a state prosecutor—was not a proper 
sentencing consideration for the district court, as the United 
States acknowledged at oral argument. The district court had 
the discretionary authority under Setser  v.  United States, 132 
S. Ct. 1463, 1473 (2012), to impose the consecutive sentence, 
but  the  court  should  have  explained  how  doing  so  would 
advance the considerations set out in 18 U.S.C. § 3553(a). In 
cases like this one, where a pending state sentence has yet to 
be determined, a district court should consider whether the 
decision to impose a consecutive sentence is better left to the 
                                                 
    1  Lacy  may  not  appreciate  the  import  of  the  mutual  mistake  argu‐

ment. If a contract were based on a mutual mistake, the remedy would 
be to void the agreement. See, e.g., United States v. Cook, 406 F.3d 485, 488 
(7th  Cir.  2005)  (“When  a  contract  is  rescinded,  the  parties  are  put  back 
where they were before there was a contract … . A plea agreement is the 
same.”  (internal  citations  omitted)).  But  the  relief  Lacy  seeks  is  only  to 
vacate the consecutive aspect of his sentence, not to void the plea agree‐
ment, which would be followed by a new plea or, perhaps, a trial. 
8                                                     No. 15‐2740 

state  court  judge  who  will  know  what  that  future  sentence 
will be.  
     Appeal DISMISSED.